DECISION AND ORDER

RICHARD L. SPEER, Chief Judge.
This case comes before the Court upon the Trustee’s (Elizabeth Vaughan) Computation of Requested Fees and the United States Trustee’s objection thereto. On April 11, 2000, the Court, after considering the arguments presented by the Parties, issued a Memorandum Opinion and Decision in which it Overruled the United States Trustee’s objection subject to the following order of this Court:
It is further ordered that Elizabeth Vaughan, within Thirty (30) Days of the Entry of this Order, submit to the Court an accounting of the fees and expenses she incurred in administering the funds turned over to John Graham, and the reason(s) why such fees and expenses should be permitted under 11 U.S.C. § 330(a). The United States Trustee is thereafter given Fourteen (14) Days to interject any objections thereto.
Thereafter, in conformance with this Order, the Court received from the Parties supplemental memoranda in support, along with accompanying evidentiary materials. The Court has now had the opportunity to review the supplemental arguments and evidence presented by the Parties.
Based upon this review, the Court finds that, pursuant to the standards set forth in 11 U.S.C. § 330(a), the Trustee, Elizabeth Vaughan, shall be entitled to receive Twenty-four Thousand Seven Hundred Fifty-four and 98/100 dollars ($24,754.98) in compensation for the services she performed on behalf of Citi-Toledo Partners II. This amount represents compensation for 65.7 hours of work at the rate of One Hundred Fifty dollars ($150.00) per hour, along with an award of Fourteen Thousand Eight Hundred Ninety-nine and 98/100 dollars ($14,899.98) under 11 U.S.C. § 326(a) for the funds she distributed to the Debtor’s creditors, but excluding those funds she turned over to Mr. Graham in his capacity as trustee for Citi-Toledo Partners I.
Accordingly, it is
ORDERED that pursuant to 11 U.S.C. § 330 the Trustee, Elizabeth Vaughan, be, and is hereby, awarded Twenty-four Thousand Seven Hundred Fifty-four and 98/100 dollars ($24,754.98) in compensation for the services she performed in the above captioned case.